Wood, J., (after stating the facts.) It could serve no useful purpose to go into a discussion of the facts. The question as to whether or not the deed was fraudulent is a question of fact. We have carefully considered the record on this point, and we conclude that the finding of the chancellor is correct. At least, we are convinced that it is not clearly against the preponderance of evidence. Gaty v. Holcomb, 44 Ark. 216; Brown. v. Wyandotte & S. E. Ry. Co., 68 Ark. 134; Mooney v. Tyler, 68 Ark. 314. The land conveyed was the homestead. It could not have been reached by creditors, had there been no conveyance of it by the debtor, and he had the right to dispose of it as he pleased. Stanley v. Snyder, 43 Ark. 434; Blythe v. Jett, 52 Ark. 549. As to such property, there are no creditors. Then why should an intent to defraud them be predicated upon sqch an- act? We cannot see. We need not discuss questions of law so ably presented in appellant’s brief. We agree with the chancellor on the facts. Affirm.